OFFICE   OF   THE   AlTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
     oontalnereof beer stored In the brewery
     where smte isbrewed or beltq transported
     therefrom.
              to a point .outsldaof this State."
          Tt will be noted that it ie Tu0Mk.l for any
mmufaoturor to transport any beer or to dslIvor to any
'personany beer to be tram Orted am
of said raatiaat~e~m--edP.~a%:~
been paid...." (uncbrncorlng ours). We note no prohlbl-
tian in this or elsewhere in the law against a manuiaetur-
er t$rlnl?away beer to be oo!umuo& upon the pra&aa8.
          Seotfon (a)   at hrtlale   66743,   Poaal   Code of
T'exaa,lQE5, raads:
          "Then 1s hereby levied qd lsas~rad a
     tax at the rste of On. Dollar and lkonty-four
     oants (#l&X) par barrel oa al1 baer aold,
     rtorad, distributed,trsrmportad,br held ior
     the pxspo~o of aale in this Stats whether
     mantiaoturedIn or *ported Into this Stata.
     Said tax shall ba paid and erldsnaad by plao-
     lng stafcps,rhlch tha Stat. Traes~nr la horain
     authorleeato protida In tha immclnatIlaa8Pa-
     qulred, 'onQaOh original paokage aa defined
     Id this Artlole; provided, further,,thatat tha
     tlw anid stamp Is aSfIxed the parsoa,afflxfng
     the Starr shall with indsllbls ink or 8tamp
     oaneel the same by placing the date and the
     lioansaa*sfull nam qr lnltlals upon said
     revenue staarp.*
          It 1s aanlfest that the feglalaturalntandod that
the tax provided ior was to be Ierled upox baw &old, and
upon bear stored, distrlbut.@d, or held far the ultImat8
purpose af eele within the Stat% &whore In the *et do
we find any lntantlonon ths part of the taglslatureto
levy and colleot  a tar upon boar whloh Is not sold or
which la not Olstrlbutad,transported,or held for tha
ultlamte purpose of sale. IS beer Is giva~ away and oon-
mmwd npon the praalses~ofthe manufeottuw or la d-pad,
so as to render suoh beer incapable of reaohing thr
ahannals at ccamerce no tax Is due themon.
                 w thareiara   axaw49r both your qwrtiorv
in   the   nogat1v0.